Order entered September 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01329-CV

                             ALBERT LUTTERODT, Appellant

                                               V.

                 EMILY LANE OWNERS ASSOCIATION, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-12648-G

                                           ORDER
       In light of this Court’s August 28, 2015 order directing the Clerk of the Court to file the

“second amended” brief tendered August 21, 2015, we DENY as moot appellant’s August 28,

2015 motion for extension of time to file corrected amended brief.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE